Citation Nr: 0114549	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1954 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for a back disability.  

By the June 1999 rating decision, the RO denied additional 
claims.  However, the veteran did not perfect an appeal with 
respect to those issues, and they are not before the Board at 
this time.  See 38 C.F.R. §§ 20.200, 20.302 (2000).


FINDINGS OF FACT

1.  By September 1994 rating decision, the RO denied the 
veteran's claim of service connection for a back disability; 
he was notified of this decision in October 1994, but he did 
not file an appeal within one year thereafter.

2.  The additional evidence received since the September 1994 
denial of service connection for a low back disability is 
probative of the issue at hand and so significant that it 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a low back disability has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was a pilot on active service; he flew numerous 
aerial and combat missions in Southeast Asia in 1964 and 
1965, and he served in Vietnam from January to December 1968.  

His December 1962 service medical records indicate that he 
suffered lumbar strain from lifting an air conditioner.  

By May 1994 written communication, he stated that he made a 
semi-crash landing at Bien Hoa Air Base in July 1968 
following hostile fire that caused "serious combat damage to 
[his] aircraft."  While exiting the aircraft, he slipped and 
hurt his back.  He stated that he did not seek medical 
attention at the time for fear of being grounded and has 
since learned to "live with [the back pain]."

By September 1994 rating decision of which he was notified in 
October 1994, the RO denied service connection for a back 
disability.  He did not initiate an appeal within one year, 
and that decision became final.  38 C.F.R. § 20.1103 (2000).

As noted above, the veteran's claim of service connection for 
a back disability was denied in a September 1994 rating 
decision that became final.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id. at 1363.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the final RO decision 
in September 1994.

In this case, the additional evidence submitted after the 
initial rating decision consists of a September 1997 private 
medical examination and report reflecting low back and leg 
pain and lower extremity paresthesias, a September 1997 
report of an L4-L5 lumbar epidural spinal injection, and a 
September 1997 private medical examination report that 
offered a diagnosis of right sacroiliac strain and chronic 
low back pain with symptoms consistent with a right radicular 
component. 

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for a low back disability in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disability is reopened.  To 
that extent only, the claim is granted.

	
REMAND

The veteran served in Vietnam from January to December 1968 
and his record indicates he flew aerial combat missions 
during that time.  He states that he sprayed herbicides 
during the Ranch Hand mission.  During that mission, he 
claims he made a crash landing at Bien Hoa Air Base and 
injured his back while exiting the aircraft.  

He has indicated that he did not seek treatment for his back 
problem at the time.  However, over the years, his back pain 
has intensified.

The most current diagnoses of record suggest spinal and 
foraminal stenosis with secondary back pain, right sacroiliac 
strain, and chronic low back pain with symptoms consistent 
with a right radicular component.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

The Board does not dispute the existence of a low back 
disability at this time.  However, in order to render a fair 
decision in this case, a clear diagnosis or diagnoses with 
respect to the veteran's low back and a medical opinion 
related to the etiology thereof are required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature and etiology of his low back 
disability.  The examiner is asked to 
enumerate all current low back 
disabilities and provide an opinion 
regarding the etiology of each.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  All diagnostic testing 
deemed necessary should be accomplished.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate under VCAA, in addition to that requested above, 
the RO should readjudicate the issue of service connection 
for a low back disability.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  Then, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



